 222DECISIONSOF NATIONALLABOR RELATIONS BOARDAssociatedTruck Lines,Inc.and Robert WayneLangeland,Jr. Case 7-CA-7640April 7, 1972SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn December 30, 1971, Trial Examiner Paul Bis-gyer issued the attached Supplemental Decision inthis proceeding. Thereafter, General Counsel filed ex-ceptions and a supporting brief, and the RespondentCompany filed a brief in answer to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Supplemental Decision in light of the ex-ceptions and briefs and has decided to affirm the TrialExaminer's rulings, findings, and conclusions and toadopt his recommended Supplemental Order.-ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedSupplemental Order of the Trial Examiner and here-by orders that the Respondent, Associated TruckLines, Inc.,Grand Rapids, Michigan, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's recommended Sup-plemental Order.TRIAL EXAMINER'S SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEPAUL BISGYER, Trial Examiner: On February 2, 1971, theBoard issued a Decision and Order, finding that the Re-spondent had refused to hire the Charging Party,RobertWayne Langeland,Jr., in violation of Section 8(a)(3) and (1)of the National Labor Relations Act, as amended,and or-dering the Respondent to reinstate Langeland with the sameseniority and other rights and privileges he would have en-to the amount of backpay due, the dispute would be re-solved after hearing before a Trial Examiner whose deter-minationwould be subject to the customary Board review.Because ofthe parties' apparent inability to adjust this matterinformally, the Regional Directorissued onadjust 27, 1971, abackpay specification and notice of hearing. Thereafter, theRespondentfiled its answer to the backpay specification andon October 8, 1971, a hearing was held in Grand Rapids,Michigan, before the Trial Examiner. At the close of the hear-ing, theparties argued their positions orally. Although offeredthe opporunity, only the Respondent submitted a brief whichalso contained stipulated computations of backpay and pen-Sion fund contributions depending upon the Trial Examiner'sresolutionof the controversialissues inthis case.Upon the entire record,I and from my observation of thedemeanor of the witnesses, and with due consideration beinggiven to theargumentsadvanced by the parties, I make thefindingsand conclusions noted below.ITHE ISSUESThe Respondent does not challenge the general formulaadopted by the Regional Director in his backpay specifica-tion to determine the amount of backpay due Langeland.Nor does the Respondent question the computation underthis formula if its contentions discussed below are found tobe without merit. However, it denies liability (1) for anybackpay for the period from May 20 to July 21, 1969; (2)for backpay Langeland would have earned from July 20,1970, to February 25, 1971, at the Coldwater terminal, al-though it concedes liability for moneys he would haveearned at the Grand Rapids terminal; (3) for contributionson Langeland's behalf to the Central States, Southeast andSouthwest Areas Pension Fund for any backpay period;and (4) for the $50 increase in the initiation fee which oc-curred after the May 20, 1969, date of discrimination andwhich Langeland was required to pay as a condition ofmembership in Local Union No. 406, International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, herein called the Union. These ques-tions will be separately considered below.211DISCUSSION, CONCLUDING FINDINGSA. The May 20-July 21,1969,PeriodAs indicated above,the Board found that Langeland wasunlawfully denied employment on May 20, 1969,as a ware-houseman and ordered reimbursement for his loss ofpayfrom that date.The Respondent, however,contends thatbackpay should be disallowed for the May 20-July 21, 1969,period because no job was available until July 21, 1969,when it hired a regular warehouseman. I find no merit inthis contention.Implicit in the Board's finding of discrimination on May20, 1969, is that work was then available for Langeland.Indeed,the Respondent did not even urge lack of work astoyed had he been employed on May 20, 1969, and to makehim whole from this date for any loss of pay he may haveAt the hearing, it was agreed that the record would be kept open for thesuffered by reason of the discrimination. On June 30, 1971,purpose of receiving in evidence an administrative ruling from the Centralthe Respondent executed a stipulation wherein, among oth-States, Southeast and Southwest Areas Pension Fund. Thereafter, a letterer things, it concedes the validity and propriety of thedated November 29, 1971, was received from the Respondent's attorneysBoard'sOrder but reserves the right to contest the amounttogether with attachments These documents,as well as a letter dated Octo-of backpa computed by the Regional Director to be dueher 22, 1971, sent by the Respondent's attorney to David Previant, counselto the Fund, are received in evidence as T X Exhs 9(a),(b), (c), and (d) TheLangelan under the terms of that Order. The stipulationrecord is accordingly closedfurther provides that, should the Respondent and the Re-2 It appears that questions raised in the backpay specification concerninggional Director be unable to reach agreement with respectvacation pay and health and welfare fund contributions have been resolved.196 NLRB No. 36 ASSOCIATED TRUCK LINES, INC.223the reason for not hiring him but,on the contrary,defendedon pretextual grounds.Presumptively,the availability ofwork continued thereafter unless the Respondent, uponwhom rests the burden,;proved otherwise.I find that theRespondent did not sustain this burden.The fact that afterthe discrimination the first regular warehouseman was hiredon July 21,1969, does not establish that there was no ware-house work for Langeland to perform during the precedingperiod. This isparticularly so since the Respondent's busi-ness records affirmatively show that the tonnage handled bythe warehousemen remained generally stable throughoutthe period from the weeks ending April 5 to September 13,1969, and that the very week the new warehouseman washired the tonnage had actually dropped from that handledduring and subsequent to the week of the discrimination .4Moreover,the Respondent admits that temporasummerreplacements were employed during theMay 20-July 21,1569, period.Accordingly,I allow backpay for the period in questionand accept the Regional Director's computation set forth inhis backpay specification,which the Respondent concedesis correct if its contention is rejected.B. July 20, 1970, to February 25, 1971The Regional Director's backpay computation for thisperiod is based on Langeland's estimated earnings at theRespondent's Coldwater, Michigan, facility. The Respon-dent takes the position that, since Langeland elected to bereinstated at the Respondent's Grand Rapids terminalwhere thediscriminationoccurred, backpay should be mea-suredby the money he would have earned at that terminal.5The relevant facts are as follows: On July 20, 1970, duringthe period of unremedied discrimination, the Respondentfor legitimate business reasons opened a new facility atColdwater as a "breakbulk operation" which consolidatedactivities of this nature then being performed at the GrandRapids and other terminals. Because of the resultant reduc-tion of work at the Grand Rapids terminal, the Respondent,on the basis of seniority, offered 18 warehousemen thereemployed the option of either being permanently assignedto Coldwater, a distance of approximately 100 miles, orbeing laid off at Grand Rapids. Five employees acceptedthe transfer, thereby relinquishing their seniority and otherjob rights at Grand Rapids, while the others were subse-qquent]' laid off or voluntarily quit. Those who remainedGranYRapids employees, of course, retained their seniorityand other rights at that terminal.Itisundisputed that had Langeland been in theRespondent's employ at the time of these events he, too, byreason of his seniority, would have been given the sameoption to transfer to Coldwater or being subsequently laidoff as a Grand Rapids employee. Therefore, after the Boardissued itsDecision and Order on February 2, 1971, directingLangeland's reinstatementwith the same seniority, rights,and privileges he would have enjoyed had he not been dis-3N.L.R B. v. Brown & Root, Inc.,311 F.2d 447, 454 (C.A. 8), enfg. backpayorder subject to qualifications in 132 NLRB 486;New England Tank Indus-tries,Inc.,147NLRB 598, 601.4 This is shown by item 28 designated "Weight Platformed"in Resp Exhs.Iand 2.sAt the hearing,the Respondent conceded that there was work availablefor Langeland at the Grand Rapids terminal for several months after theColdwater facility was opened and that therefore he should be reimbursedfor such loss of earnings at Grand Rapids.In its brief to the Trial Examiner,the Respondent also stated that Langeland would have been laid off at theGrand Rapids terminal in September 1970.criminated against, the Respondent explained the situationto Langeland and offered him the above-mentioned option.Thus, on February 19, the Respondent wrote Langeland:In accordance with the decision rendered by theBoard in the above case, we are hereby notifying youof our offer of reinstatement as an employee of Associ-ated Truck Lines, Inc.Your reinstatement is complicated by the fact that,since the time of your release, we have had a majorchange of operations at our Grand Rapids Terminal.As you may be aware, the breakbulk activities of thatterminal were transferred to Coldwater, Michigan, onJuly 20, 1970. With a seniority date of May 20, 1969,you would have been eligible to transfer to Coldwaterhad you elected to do so. If you did not elect to transferto Coldwater, you would have been placed on layoffstatus at Grand Rapids with recall rights as specifiedin the Central States Area Local Cartage Supplementto the National Master Freight Agreement.Will you, therefore, acknowledge this letter via certi-fied mail in writing no later than seven (7) days afterreceipt as to your election to resume work at Coldwa-ter,Michigan, or to be reinstated on layoff status atGrand Rapids, Michigan. Within seven (7) days ofyour answer I will arrange for your reinstatement in theappropriate circumstances.Then followed an exchange of correspondence by Lange-land and his attorney with the Respondent and a telephoneconverstation between Langeland's attorney and the Re-spondent, the net effect of which was Langeland's accept-ance of reinstatement at the Grand Rapids terminal in alayoff status without prejudice to his claimed right to back-pay from July 20, 1970. In Langeland's letter to the Respon-dent dated February 25, 1971, he noted that had he been inthe Respondent's employ at the time of the transfer of thebreakbulk operations to Coldwater, he would have trans-ferred to that facility. In his March 15, 1971, letter to theRespondent, Langeland stated that he was accepting the lay-off status at Grand Rapids on account of "the change in ...[his] circumstancesbecause of acquiring permanent housingin this area this past December... . 'Although, in accordancewith his senioritystanding, Langeland was ultimately recalledto work at the Grand Rapids terminal in June 1971, all theparties are in agreementthat the cutoff date for backpay isFebruary 25, 1971.Notwithstanding Langeland's choice to remain a GrandRapids employee, the General Counsel urges that Lange-land is entitled to have the backpay due him for the July 20,1970, to February 25, 1971, period computed on the basisof earnings he would have received at Coldwater. In supportof this position, the General Counsel relies on Langeland'stestimony that, had he been afforded on July 20, 1970, theopportunity to transfer to Coldwater, he would have accept-ed employment there. Langeland further testified that atthat time he was renting a house and had no family obligations which would have prevented him from relocating butthat since then his circumstances had changed impellinghim to elect to remain a Grand Rapids employee. Specifical-ly,he testified, these circumstances consisted of the pur-chase of a home in the Grand Rapids area, which hefurnished, and his father's disabling poor health 6 whichrequired Langeland to assume responsibilities with respectto his grandfather's farming operations in the Grand Rapidsarea previously performed by Langeland's father. However,the purchase of the home was made about 3 months after6 It appears that Langeland's father had a history of heartattacks begin-ning in1966, and thathe hadbeen "drawinga pension alongwith totaldisability"for a numberof years. 224DECISIONSOF NATIONAL LABOR RELATIONS BOARDTrial Examiner Klein issued her Decision,recommendingLangeland's reinstatement with backpay,seniority,and oth-er rights,and while the case was pending before the Boardon the Respondent's exceptions.To refute Langeland's tes-timony concerning his presumed earlier election,the Re-spondent submitted statistical data 7 which it contendsdemonstrates that there was very little likelihood thatLangeland would have transferred to Coldwater at that timein view of his birth in, and attachment to, the Grand Rapidsarea.8Whatever surface appeal the General Counsel's proposedbackpay computation on the basis of Coldwater earningsmay have,I cannot agree with it.Undeniably,the purposeof a Board remedial order is to restore as closely as possiblethestatus quo ante.Here,this is precisely what the Respon-dent attempted to do when in February 1971 it explained toLangeland the rearrangement of its operations and offeredhim the opportunity to transfer to Coldwater or remain atthe Grand Rapids terminal in layoff status.Having delib-erately made the latter choice,it appears to me it should alsobe binding on Langeland in determining the amount ofbackpay due him. Had he made the same decision in July1970, it is clear that he, like the other warehousemen whorefused to transfer,would not have any job rights in Cold-water. Conversely,if he had elected to transfer to Coldwaterin July 1970, he,like the other transferees, would have relin-quished his Job rights in Grand Rapids.Therefore,to recog-nize Langeland's right to retain his Grand Rapids ob whileat the same time granting him backpay as a Coldwateremployee,not only affords himgreater rights than thosegiven his coworkers, but also goes Tar beyond the correctiveaction necessary to recreate thestatus quo anteand to makeLangeland"whole."Nor do I believe that Langeland's self-serv ing statement of retroactive intentions - at best,highlyconjectural and unreliable - or his asserted change of per-sonal circumstances-manifestly not attributable to theRespondent's discrimination-is sufficient to establish himas a Coldwater employee for the purpose of computingbackpay.To impose such additional liability on the Respon-dent may well amount to a penalty the Act does not sanc-tion.In sum,I reject the General Counsel's proposed Coldwa-ter computation.However,I find,in accordance with thestipulation of the parties,that Langeland is entitled to bereimbursed the sum of $570.84 for his loss of earnings at theGrand Rapids terminal for the period from July 20, 1970,to February 25, 1971.97 Thestatistical data,taken from the Respondent's personnel files, showsthat of the 18 employees offered the election inJuly 1970,only five trans-ferred to Coldwater and that one employee of the five was born in GrandRapids,another in Hastings,Michigan,near Grand Rapids, and the remainingthree were born outside that area.With respect to the 13 who declined thetransfer,the personnel records indicate that 8 were born in Grand Rapids,another was born in Ottowa Township,which is"almost adjacent" to GrandRapids,I emigrated from Holland to this area,and the others came from outsidethe area.Admittedly,the Respondent did not consider the relevance of aparticular employee's age,marital status, or whether he had childrenof schoolage in analyzing the reason for his election.8 Langeland testified that he was born in Zeeland,Michigan, andhas livedhis entire life inCoopersville,Michigan, a community located within 20 milesof the Grand RapidsfacilityHis and hiswife's family also live in the GrandRaids areaThis stipulation is containedin Appendix I of the Respondent's brief tothe Trial Examiner.Specifically, the relevant figures areset forth in Alterna-tiveNo 3,as followsC. Pension Fund ContributionsThe Respondent and the Union have been parties to acollective-bargaining agreement 10 which provides for week-ly contributions to the Central States, Southeast and South-west Areas Pension Fund on behalf of covered employeesperforming services under the agreement. Among otherthings, the pension plan provides retirement, disability,death, and survivorship benefits to employees meeting in-dicated eligibility requirements which include current serv-ice credit. Pursuant to a stipulation of the parties, a writtenopinion of the actuary of the plan, concurred in by its coun-sel,wasreceived in evidence. Interpreting article I, section12(b), of the plan," the opinionstates:.No current service credit is given a member forperiods during which no contributions are made forhim to the Pension Fund. As you know, a memberreceives one full year of current service creditif at least35 weeks of contributions have been made for him andone-half year's service credit if only 20 weeks of contri-butions have been made for him.The General Counsel contends that, as part of the "makewhole remedy," the Respondent should be directed to payinto the pension fund for Langeland's account such sumsthat it would have contributed during the allowed backpayperiods if it had not discriminatorily denied Langeland em-ployment. Conceding liability if Langeland had actuallyperformed services for it during those periods, the Respon-dent nevertheless insists that pension contributions are notproperly includable in a backpay award. It rests its argu-menton the fact thatthe pensionplan is not a vestedtype12 where the employees have cash rights in accumulatedcontributionsbefore retirement, disability, or death and onthe fact that Langeland, who is only 21 years ofage,mustultimatelymeet minimumeligibilityrequirementsbefore anybenefitscould accrue, which event may never occur. There-fore, the argument goes,the pensioncontributions would onlybenefit the Fund, but not Langeland. I find the Respondent spositiontotally unconvincing.It is well settled that pension, disability, and similar bene-fits for employees are mandatory subjects for collective bar-gaining asthey relate to wages and other terms andYear andQuarterGrossBackpayInterimEarningsNetBackpay1970-3$2,064.66$1,493.82$570841970-4-0-1,654.34-0-1971-1-0-1,09340-0-TOTAL$570.8410 This contract is entitled "National Master Freight Agreement and Cen-tral States Area Local Cartage Supplemental Agreement"iThis section defines "Year of Employment,"inter aha,asa calendar year subsequent to the Effective Date, including thecalendar year in which the Effective Date occurs, in which contributionsfor a period of atleastthirty-five weeks have been paid to the PensionFund by the employer on behalf of the employee Credit shall be givenfor one-half of a year of employment during any calendar year in whichcontributions for a period of at least twenty weeks but less than thirty-fiveweeks have been paid to the Pension Fund by the employer onbehalf of the employee12Article VII, sec I of the plan providesVesting ofRightsNo employee or other person shall have any vestedinterest or right in the Trust Fund or in any payments from the TrustFund However, the rights of any person who has become eligible forbenefits hereunder by fully meeting the requirements of the PensionPlan shall not be affected, changed or altered by any amendment to thePension Plan, unless the Trust Fund, in the opinion of the Trustees, isinadequate to meet the payment due In such event, the Trustees shalldetermine whether benefits shall be reduced or the Trust terminated ASSOCIATED TRUCK LINES, INC.conditions of employment.13 It is equally clear that thesebenefits have been found by the Board to be sufficientlyvaluable to the victim of discrimination as to require theemployer or the union, as the case might be, to make on hisbehalf contributions to such funds which would otherwisehave been made, absent discrimination, as part of the back-pay remedy.14 I find nothing in the record of this case tojustify relieving the Respondent of the obligation to makecontributions to the pension fund on Langeland's behalf.Certainly, such contributions would assure him significantservice credit under the pension plan. True, the plan createsno vested rights before Langeland satisfies the eligibilityrequirements which would entitle him or his survivor ulti-mately to receive the prescribed benefits.15 However, thisdoes not mean that his rights to future benefits are illusoryor valueless even though not immediately realizable.6Moreover, I do not believe that the policies of the Act wouldbe served if the Respondent were permitted to take advan-tage of its discriminatory conduct to avoid its pension fundresponsibilities.I, therefore, find that the Respondent is obligated to payinto the applicable pension fund those sums of money itwould have paid to the account of Langeland during theallowed backpay periods, if it had not unlawfully deprivedhim of his job rights. As the parties have stipulated that thetotal amount of such pension contributions is $44417 1adopt this figure.D. Increase in the Union's Initiation FeeThe collective-bargaining agreement mentioned above,13 Allied Chemical & AlkaliWorkers of America, Local Union No. 1 vPittsburgh Plate Glass Company, Chemical Division,404 U S 157;W W Cross& Co., v. N.L.R.B.,174 F.2d 875 (C.A.7), enfg. 77 NLRB 1162;Inland SteelCompany v. N L R B,170 F.2d 247 (C.A 7), enfg. 77 NLRB I,cert denied336 U.S. 960.14LocalUnionNo. 38, Sheet Metal Workers' International Association,AFL-CIO (Mid-Hudson Sheet Metal, Inc.),194 NLRB No. 17, TXD,Finish-line Industries,Inc.,181 NLRB No. 118, TXD;andFibreboard Paper ProductsCorporation,180 NLRB No.30 Contrary to the Respondent's contention, thelatter case,which involved different factual situationsthanthe situation herepresented,does not hold otherwise.i5There is no question that employee rights under the Pension Plan hereinvolved are safeguarded in Section 302(c)(5) of the Labor ManagementRelations Act, 1947, as amended,and when benefits have accrued are en-forceable under Section 301 of the Act. Cf.Allied Chemical(Pittsburgh PlateGlass), supra.16Although covered employees or their survivors might not ultimatelyqualify for benefits because of insufficient service credits or other failure tosatisfy eligibility requirements,it is not unreasonable to assume that theactuaries have taken such contingencies into account in fixing the amountof contributions necessary to make the fund financially sound.17Appendix I attached to the Respondent's brief to the Trial Examiner,Alternative 3.225which was in effect at all material times, has a valid union-security provision requiring membership in the Union as acondition of employment. It is admitted that the Union'smembership initiation fee was $50 more on February 25,1971, when the Respondent, in compliance with the Board'sDecision and Order, reinstated Langeland, than on May 20,1969, the date of discrimination. The General Counsel re-quests that the Respondent reimburse Langeland in thatsum since he was obliged to pay it in order to acquire unionmembership to keep his job. The Respondent, on the otherhand, urges that the $50 increase in the initiation fee was notrelated to its proven discrimination.In disagreement with the Respondent's position, I findthat Langeland's obligation to pay the increased initiationfee is directly attributable to the Respondent's unlawfulrefusal to hire Langeland in May 1969 when he would nothave been obliged to incur the additional $50 expense inorder to retain his job. For this reason, I conclude thatLangeland should be reimbursed in this sum.RECOMMENDED SUPPLEMENTAL ORDERUpon the foregoingfindingsand computations, it is rec-ommended that the Board order the Respondent, Associat-ed Truck Lines, Inc., Grand Rapids, Michigan, its officers,agents, successors, and assigns, to pay the claimant, RobertWayne Langeland, Jr., the followingsumsplus interest atthe rate of 6 percent per annum computed in the manner setforth inIsis Plumbing & Heating Co.,138 NLRB 716:Backpay$4799.73 18Increasein the Union's50.00initiation feeTOTAL$4849.73Payment of the backpay sum shall be less anytaxesrequiredto be withheld by the Respondent under Federal, State, andlocal law.It is alsorecommended that the Respondent be orderedto pay on behalf of Robert Wayne Langeland, Jr., the sumof $444 into the Central States, Southeast and SouthwestAreas Pension Fund and to take suchstepsas maybe neces-sary to establishor restorewhatever rights under the pen-sion plan would have accrued to Langeland had he beenemployed on May 20, 1969."Thesum of $4,799.73 is that stipulated by the parties to be due as a resultof my resolution of the disputedissues inthis case. See Appendix 1 to theRespondent's brief to the Trial Examiner, Alternative 3